Title: From John Adams to Henry Colman, 14 January 1814
From: Adams, John
To: Colman, Henry



Dear Sir
Quincy Jan. 14. 1814

I thank you for the Loan of Tuckers Vision. Homer as We have him, was not his Effort of Genius. Compilations of Homer were made by Lycurgus, by Solon, and by Pysistratus, and the most Learned Men in Greece were employed in forming that Sacred Book. Spencers Fairy Queen, though We have but half of it, is the greatest Effort of Genius, that I recollect. But not So entertaining or instructive as the Vision. I wish his Uncle Locke had introduced him to Zoroaster to Sanchoniathon, to Confusius and to Brama: and to Hiram and Solomon, and Melckisedeck, King of Salem.
I have the Vanity to claim a distant remote Kindred to the Family of Searches: about as near as Dr Styles’s relation to Sir Thomas, in the 15th Generation. But this drop of Searches blood has drawn upon me a flood of Volumes from all quarters, and has involved me in more business at this moment than at any former period of my Life.
Every Thing I receive from your affords me delight. Caroline reads the Vision to me by Candle Light when I cannot See.
Accept, dear Sir, my thanks my Esteem and respect

John Adams